DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 19 Mar 2021; and claims benefit of provisional application 62/992,350, filed 20 Mar 2020.

Claims 1-19 are pending in the current application and are examined on the merits herein.

Election/Restrictions
Applicant’s election of species of composition mixture including deferoxamine, additional agent of anti-inflammatory agent of hydrocortisone, and cancer form of HPV-positive oropharyngeal cancer in the reply filed on 19 Sep 2022 is acknowledged.
Search and examination has expanded with regard to the cancer form to include the full scope of oral cancer and oropharyngeal cancer, and expanded to include the additional agent of anti-inflammatory agent of compounds derived from gallic acid such as 3,4,5-trihydroxy-1-(3,4,5-trihydroxybenzoyl) oxycyclohexane-1-carboxylic acid. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino et al. (US 2015/0313925, published 05 Nov 2015, cited in PTO-892) in view of KR’896 (KR 20170026896 A, published 09 Mar 2017, EPO English machine translation included, cited in PTO-892), Zhang-2009 (Zhang et al., Pharmaceutical Research, 2009, 26(9), p2066-2080, cited in PTO-892), and Pai (Pai, A., Journal of Medicine, Radiology, Pathology & Surgery, 2002, 453, p149-158, cited in PTO-892).
Fiorentino et al. teaches a combination of compounds derived from gallic acid, with an antitumoral and antimetastatic activity via a mechanism that involves the induction of apoptosis and the immunogenic death of the tumour cells and the subsequent activation of the specific immune response. (abstract) Fiorentino et al. teaches the expression “a combination of compounds derived from gallic acid” is understood as being the mixture of one or more compounds of formula I, of one or more compounds of formula II and of the compound 3,4,5,6-tetrakis(3,4,5-trihydroxybenzoyl)oxyloxan-2-yl)methyl 3,4,5-trihydroxybenzoate (common name: pentagalloyl glucose). (page 2, paragraph 28) Fiorentino et al. implies the common name is used in the art to describe the specific stereoisomer of β-D-pentagalloylglucose. (page 1, paragraph 7) Fiorentino et al. teaches the working example of the combination composition comprising 0.1-8 w/w% pentagalloyl glucose. (paragraph 93 spanning pages 5-6; page 3, paragraph 31 to page 4, paragraph 69) Fiorentino et al. teaches a pharmaceutical composition comprising the active principle compounds of formula I, II and pentagalloylglucose in a range of between 0.01% and 90% by weight of the composition, (page 5, paragraph 89), implying pentagalloyl glucose in a concentration of 0.001-0.08% by weight to 0.09-7.2% by weight of the pharmaceutical composition. Fiorentino et al. teaches composition may be formulated with one or more pharmaceutically acceptable excipients for oral administration in solid or liquid pharmaceutical forms, for topical administration in heterodispersed forms (W/O creams, O/W creams, gels and ointments, inter alia) and for parenteral or rectal administration. The compositions of the invention may be administered to humans and other mammals via the oral, rectal, parenteral, topical, intravaginal or buccal route or as a nasal or oral spray. (page 4, paragraph 83) Fiorentino et al. teaches excipients include solvents such as polyethylene glycol. (page 5, paragraph 86) Fiorentino et al. teaches gallic acid, which has been described as being antioxidant, antiallergic, antimutagenic, anticarcinogenic and anti-inflammatory, and the working example in which the combination has an effect on the host’s inflammatory response, (page 1, paragraph 5; page 8, paragraph 112) or that the composition further comprises an anti-inflammatory agent. Fiorentino et al. teaches the invention relates to the use of the composition of the invention for the preparation of medicaments with antitumoral, antimetastatic and immune response-inducing therapeutic activity which are useful in the treatment of cancer, (page 5, paragraph 90) suggesting the treatment of metastatic cancer. Fiorentino et al. teaches it has been shown that tannic acid (galotannin) inhibits tumor formation, and that β-D-pentagalloylglucose is a monomeric galotannin. (page 1, paragraph 6-7)
Fiorentino et al. does not specifically disclose the cancer treated is an oral cancer or an oropharyngeal cancer. (claim 1)
KR’896 teaches a pharmaceutical composition for preventing or treating oral diseases containing tannic acid (TA) as an active ingredient, including oral cancer and oral precancerous lesions. (page 4, paragraph 6-8) KR’896 teaches the oral cancer may be any one selected from the group consisting of gingival cancer, labial cancer, palatine cancer, bottom oral cavity cancer, buccal mucosal cancer, and tongue cancer, (page 5, paragraph 13) suggesting treatment of keratinized, parakeratinized, or non-keratinized epithelium according to the type of oral cancer. KR’896 teaches the oral precancerous lesions treated include those caused by oral infection with HPV. (page 15, paragraph 30) KR’896 teaches the working example using the oral cancer cell line YD-38 derived from gingival squamous cell carcinoma. (paragraph 38 spanning page 17-18) 
Zhang-2009 teaches 1, 2, 3, 4, 6-penta-O-galloyl-β-D-glucose (PGG) exhibits multiple biological activities which implicate a great potential for PGG in the therapy and prevention of several major diseases including cancer and diabetes. For anti-cancer activity, three published in vivo preclinical cancer model studies with PGG support promising efficacy to selectively inhibit malignancy without host toxicity. Potential mechanisms include anti-angiogenesis; anti-proliferative actions through inhibition of DNA replicative synthesis, S-phase arrest, and G1 arrest; induction of apoptosis; anti-inflammation; and anti-oxidation. Putative molecular targets include p53, Stat3, Cox-2, VEGFR1, AP-1, SP-1, Nrf-2, and MMP-9. (page 2066, abstract) Zhang-2009 teaches Kitagawa et al. studied the effect of tannic acid and PGG on the function of P-gp in the multi-drug resistant oral cancer KB-C2 cells. Their data suggested that PGG may reverse drug resistance in cancer chemotherapy via P-glycoprotein inhibition. (page 2071, left column, paragraph 2) 
Pai teaches the main risk factors of oral cancer are consumption of tobacco in various forms and alcohol. Viral infections are known to cause cancers. Human papillomavirus (HPV) is one such virus that has been strongly associated with oro-pharyngeal cancer in sites such as the base of the tongue, tonsils, and pharynx. (page 27, abstract) Pai teaches Human papillomavirus (HPV) 16 is associated with oropharyngeal cancer. The high-risk HPV viruses 16, 18, and 31 are linked to the causation of several cancers, which include oropharyngeal site. (page 28, left column, paragraph 3) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai in order to select the cancer treated according to the method of Fiorentino et al. to be oral or oropharyngeal cancer. One of ordinary skill in the art would have been motivated to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai with a reasonable expectation of success because all of Fiorentino et al., KR’896, and Zhang-2009 are drawn to treatment of cancer by compounds derived from gallic acid such as tannic acid or the monomeric galotannin β-D-pentagalloylglucose, and Fiorentino et al. broadly teaches the treatment of cancer by administering a composition comprising β-D-pentagalloylglucose, Zhang-2009 provides guidance for treatment of oral cancer cells using tannic acid or PGG, KR’896 provides guidance for treatment of types of oral cancers including a squamous cell carcinoma cancer cell line or treatment of precancerous lesions caused by oral infection with HPV, and Pai teaches known risk factors of oral or oropharyngeal cancer include consumption of tobacco, alcohol, or infection with HPV. Therefore it would have been obvious to select the cancer treated according to the method of Fiorentino et al. to be oral or oropharyngeal cancer as taught in KR’896 or Pai with a reasonable expectation of success taught by the combined teachings of Fiorentino et al., KR’896, and Zhang-2009. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino et al. (US 2015/0313925, published 05 Nov 2015, cited in PTO-892) in view of KR’896 (KR 20170026896 A, published 09 Mar 2017, EPO English machine translation provided, cited in PTO-892), Zhang-2009 (Zhang et al., Pharmaceutical Research, 2009, 26(9), p2066-2080, cited in PTO-892), and Pai (Pai, A., Journal of Medicine, Radiology, Pathology & Surgery, 2002, 453, p149-158, cited in PTO-892) as applied to claims 1, 3-5, 7, 9-19, and further in view of Lee et al. (Archives of Oral Biology, 2008, 53, p801-809, cited in PTO-892).
Fiorentino et al. in view of KR’896, Zhang-2009, and Pai teaches as above. Fiorentino et al. further teaches the invention includes the use of the composition of the invention as adjuvant of conventional chemotherapy, and a method for treating cancer comprising the concomitant or separate administration of the composition of the invention with conventional chemotherapeutic agents. (page 5, paragraph 91-92) 
Fiorentino et al. does not specifically disclose the method wherein the composition comprises a mixture of two or more of PGG, deferoxamine, chloromethyl ketone, and curcumin. (claim 2) 
Lee et al. teaches macrophage inflammatory protein-3a (MIP-3a or CCL20) is an intriguing molecule in cancer immunotherapy, but MIP-3a expression and signalling are not well understood in oral cancer cells. Immortalized human oral keratinocyte (IHOK) and oral cancer (HN4) cells treated with deferoxamine (DFO) showed increased mRNA and protein expression of CCL20, and the upregulation of DFO-induced CCL20 expression was higher in IHOK cells than in HN4 cells. The results suggest that DFO-induced MIP-3a, which is involved in the MAP kinase, c-fos, c-jun, and NF-kB pathways, may be an important mediator of the antitumour immune response in oral keratinocytes and warrants consideration as a target molecule for oral cancer treatment. (page 801, abstract) Lee et al. teaches oral squamous cell carcinoma (OSCC) is the most common cancer of the head and neck. Despite the introduction of novel therapeutic modalities for the treatment of oral cancer, improvements in long-term survival rates have been modest. (page 801, paragraph spanning left and right columns) Lee et al. teaches the iron chelator deferoxamine (DFO) inhibited the proliferation of and induced apoptosis in immortalized human oral keratinocytes (IHOK) and oral cancer cells. (page 802, left column, paragraph 4) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai further in view of Lee et al. to combine the method of treating an oral cancer or an oropharyngeal cancer taught by Fiorentino et al. in view of KR’896, Zhang-2009, and Pai with the iron chelator deferoxamine taught by Lee et al. One of ordinary skill in the art would have been motivated to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai further in view of Lee et al. with a reasonable expectation of success because Fiorentino et al. further teaches a method for treating cancer comprising the concomitant or separate administration of the composition of the invention with conventional chemotherapeutic agents, suggesting the combination of the composition of the invention of Fiorentino et al. comprising PGG with additional chemotherapeutic agents, and Lee et al. teaches the iron chelator deferoxamine having anticancer activity for oral cancer. See also MPEP 2144.06 providing ‘"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)’ In this case both Fiorentino et al. in view of KR’896, Zhang-2009, and Pai and Lee et al. teach compositions useful for the same purpose of treating oral cancer, and it would have been prima facie obvious to combine the two compositions to form a third composition to be used for the very same purpose of treating oral cancer. Further, Fiorentino et al. suggests one of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success to combine the composition of Fiorentino et al. with an additional chemotherapeutic agent.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino et al. (US 2015/0313925, published 05 Nov 2015, cited in PTO-892) in view of KR’896 (KR 20170026896 A, published 09 Mar 2017, EPO English machine translation provided, cited in PTO-892), Zhang-2009 (Zhang et al., Pharmaceutical Research, 2009, 26(9), p2066-2080, cited in PTO-892), and Pai (Pai, A., Journal of Medicine, Radiology, Pathology & Surgery, 2002, 453, p149-158, cited in PTO-892) as applied to claims 1, 3-5, 7, 9-19, and further in view of Patnaik et al. (Annals of Biomedical Engineering, 2019, 47(1), p39-59, published online 08 Oct 2018, cited in PTO-892).
Fiorentino et al. in view of KR’896, Zhang-2009, and Pai teaches as above. Fiorentino et al. further teaches the combination of compounds of the invention include the conventionally used oral pharmaceutical forms, such as: tablets, capsules, buccal forms and oral liquids, suspensions or solutions. The capsules may contain mixtures of the active agents with inert excipients and/or diluents. (page 4, paragraph 84) 
Fiorentino et al. does not specifically disclose the method wherein the pharmaceutically acceptable carrier is PGLA. (claim 6) 
Patnaik et al. teaches pentagalloyl glucose (PGG) is an elastin-stabilizing polyphenolic compound that has significant biomedical benefits. Patnaik et al. teaches this review article focuses on the important benefits of PGG on vascular health and the different modes of pharmacological administration (e.g., oral, intravenous and endovascular route, intraperitoneal route, subcutaneous route, and nanoparticle based delivery and microbubble-based delivery). (page 39, abstract) Patnaik et al. teaches Pentagalloyl Glucose (PGG) is a polyphenolic compound, which is one of the most potent antioxidants in the tannins group and is known for its antimicrobial, anti-viral, anti-diabetic, anti-inflammatory and anti-tumor properties. (page 40, paragraph spanning left and right columns) Patnaik et al. teaches the localized delivery of PGG for AAA treatment was patented by Isenburg et al. It uses a mixture of PluronicTM block copolymers with PGG-loaded poly(lactic acid-co-glycolic) acid nanoparticles and hydrogel-based local delivery. Patnaik et al. teaches a more targeted and site-specific approach for PGG delivery is needed for a potential future translational application. (page 47, right column, paragraph 1) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai further in view of Patnaik et al. to select the pharmaceutical form of the composition taught by Fiorentino et al. to be PGG-loaded poly(lactic acid-co-glycolic) acid nanoparticles and hydrogel-based local delivery. One of ordinary skill in the art would have been motivated to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai further in view of Patnaik et al. with a reasonable expectation of success because Fiorentino et al. further teaches the combination of compounds of the invention include the conventionally used oral pharmaceutical forms, and Patnaik et al. teaches the improvement of a more targeted and site-specific approach for PGG delivery. The teachings of Patnaik et al. are analogous prior art because the reference is from the same field of endeavor, the pharmacological administration of PGG, as the claimed invention even if it addresses a different problem, treatment of oral cancer or vascular health, respectively. Alternatively, Patnaik et al. is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) because Patnaik et al. teaches PGG is known for anti-tumor properties and review the different modes of pharmacological administration, suggesting that modes of pharmacological administration are not limited to the specific field of endeavor of vascular health.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fiorentino et al. (US 2015/0313925, published 05 Nov 2015, cited in PTO-892) in view of KR’896 (KR 20170026896 A, published 09 Mar 2017, EPO English machine translation provided, cited in PTO-892), Zhang-2009 (Zhang et al., Pharmaceutical Research, 2009, 26(9), p2066-2080, cited in PTO-892), and Pai (Pai, A., Journal of Medicine, Radiology, Pathology & Surgery, 2002, 453, p149-158, cited in PTO-892) as applied to claims 1, 3-5, 7, 9-19, and further in view of Zhang-2019 (Zhang et al., Experimental Cell Research, 2019, 384, article 111634, 10 pages, Available online 18 September 2019, cited in PTO-892).
Fiorentino et al. in view of KR’896, Zhang-2009, and Pai teaches as above. Fiorentino et al. further teaches the invention includes the use of the composition of the invention as adjuvant of conventional chemotherapy, and a method for treating cancer comprising the concomitant or separate administration of the composition of the invention with conventional chemotherapeutic agents. (page 5, paragraph 91-92)
Fiorentino et al. in view of KR’896, Zhang-2009, and Pai does not specifically disclose the method wherein the composition further comprises an antibiotic. (claim 8) 
Zhang-2019 teaches great attention has been attached to explore the association between oral bacteria and oral cancer. Four common inhabitants of oral cavity have been identified as potential etiologic bacterial agents for oral carcinogenesis. They might promote the oncogenesis and progression of oral cancer by induction of chronic inflammation, enhancement of migration and invasiveness, inhibition of cell apoptosis, augment of cell proliferation, suppression of immune system and production of carcinogenic substances. (page 1, abstract) Zhang-2019 teaches unlike viral infection, bacterial infection could be eliminated by antibiotics. In this regard, it seems that antibiotics treatment may be employed to prevent, alleviate or even cure cancer. Clinical studies reported that combination of antibiotics and chemotherapeutic agents could be applied to treat other types of cancer. For example, combined application of azithromycin, paclitaxel and cisplatin achieved desirable results in terms of side effects and overall survival in the advance non-small cell lung cancer patients. (page 6, right column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai further in view of Zhang-2019 to combine the method of treatment of oral cancer taught by Fiorentino et al. in view of KR’896, Zhang-2009, and Pai with the antibiotics treatment of oral cancer taught by Zhang-2019. One of ordinary skill in the art would have been motivated to combine Fiorentino et al. in view of KR’896, Zhang-2009, and Pai further in view of Zhang-2019 with a reasonable expectation of success because all of Fiorentino et al., KR’896, Zhang-2009, and Zhang-2019 teach treatment of oral cancer, Fiorentino et al. further teaches a method for treating cancer comprising the concomitant or separate administration of the composition of the invention with conventional chemotherapeutic agents, suggesting the combination of the composition of the invention of Fiorentino et al. comprising PGG with additional chemotherapeutic agents, and Zhang-2019 teaches four common inhabitants of oral cavity have been identified as potential etiologic bacterial agents for oral carcinogenesis and suggests that combination of antibiotics and chemotherapeutic agents could be applied to treat cancer, such as the antibiotic azithromycin. See also MPEP 2144.06 providing ‘"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)’ In this case both Fiorentino et al. in view of KR’896, Zhang-2009, and Pai and Lee et al. teach compositions useful for the same purpose of treating oral cancer, and it would have been prima facie obvious to combine the two compositions to form a third composition to be used for the very same purpose of treating oral cancer. Further, Fiorentino et al. suggests one of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success to combine the composition of Fiorentino et al. with an additional chemotherapeutic agent.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623